In an action to recover damages for breach of a lease, the defendant Michael R. Werner appeals, as limited by his brief, from so much of a judg*427ment of the Supreme Court, Rockland County (Bergerman, J.), dated May 1, 2003, as, upon an order of the same court dated April 8, 2003, granting the plaintiffs motion for summary judgment on the complaint, is in favor of the plaintiff and against him in the principal sum of $166,847.65.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). In opposition, the defendant failed to raise a triable issue of fact as to his allegations that the plaintiff failed to mitigate damages, failed to provide notice, and failed to comply with an implied covenant of good faith and fair dealing. Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment on the complaint. Florio, J.P., Schmidt, Adams and Fisher, JJ., concur.